Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 and 15 and species SEQ ID NO 1, 2 and 6 in the reply filed on 10/15/2020 is acknowledged.
Claims 11-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2020.


Drawings
The drawings are acceptable. 
Claim Objections
Claim 1-3, 7, 9 are objected because of the following informalities:  the claims recite “and/or” however claims are to be complete and grammatically correct and the recitation of and/or is not grammatically correct.  The claim should recite “and”, “or”, but not “and/or” as this is not proper. 
Claim 4 is objected to because of the following informalities:  the claim recites “amplifying methylation-specifically a region” which is not grammatically correct.  The claim should recite amplifying a methylation specific region.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea and law of nature without significantly more. The claims recite abstract idea that include mental processes and recite a law of nature. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea and are not significantly more than the law of nature.  
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1-2, 4, and 15 the claims recite the abstract idea of a mental process.  Claim 1-2 recite the step of “detecting DNA methylation” and claim 4 recites detecting the presence or absence of amplified DNA.  Neither the specification or the claims set forth limiting definition for the preamble method of detecting and there is no active process steps recited within claim 1-2 and 15 and the claims are given the broadest reasonable interpretation to 
With regard to claim 3, 6-9 and 15 recites a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between expression level and responsiveness to treatment.  This conclusion is supported by the recited purposes of the claims , wherein the subject has increased risk or suspected of having a cancer (claim 3), presence or absence of cancer or risk thereof (claim 6), presence of methylated DNA indicated of cancer (claim 8), further confirming indicated cancer (claim 9), and a method for diagnosis of cancer, prognosis of cancer, predicting the effect of cancer treatment, assessment of response to treatment, monitoring cancer, screening subjects or classification of cancer (claim 15).  
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generic recitation of detecting methylation of a sequence of SEQ ID NO 1 and 6 in claim 1-2 and 15 does not add a meaningful limitation to the abstract idea because they amount to simply implementing the 
Claim 4-5 further limit the method of detecting methylation but the steps are generically recited and do not add meaningful limitation to the abstract idea because they simply implement the abstract idea and do not use or apply the recited abstract idea.  The steps do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 4, additional steps of converting cytosine unmethylated to uracil, amplifying methylation specific region of converted DNA is well-understood, routine, and conventional activities in the art.  The step of converting cytosine to uracil and amplifying methylation  merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for diagnostic analysis.  Additionally the step of detecting methylation within SEQ ID NO 1 is well-established, routine and conventional in the art.  As address by Ahlquist analysis are well-known in the art (WO 2015/153283 A1, table 3A-3B).   There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  Thus the prior art and specification demonstrates it was routine, well-known and conventional in the art to determine methylation of ANKRD13B (sequence comprised in SEQ ID NO 1, 2).  The claim limitations are general data gathering and analysis methods that were well-known, routine and 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.

	

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 15 recite a method for detecting the presence or absence of cancer or risk thereof in a subject comprising detecting DNA methylation according to claim 1 (claim 6) and A method for diagnosis of cancer…comprising the method of claim 1 without reciting any active process steps.  While claim 6 and claim 15 depend from claim 1, claim 1 does not recite any active steps of detecting methylation and it is unclear how claim 6 and claim 15 accomplish the purported method.   It is not clear what part of claim 1 is required to accomplish the diagnosis or detection of cancer as recited in claim 6 or claim 15.  Neither claim 6 nor claim 15 recite a step that is related to detecting methylation and diagnosis or detecting the presence of absence of cancer and it is unclear how one would accomplish what is intended for the method. Thus, it is unclear what the limitations of the method encompasses and one of ordinary skill in the art would not be apprised of infringing on the claimed method.



Claim Rejections - 35 USC § 112-Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In analyzing the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note that with regard to genus/species situations, a “Satisfactory disclosure of a “representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.”  Applicants are directed to the Written Description Training Materials revised March 25, 2008, available online at http://www.uspto.gov/web/menu/written.pdf

Accordingly, the claimed genus of CpG sites and methylation associated with cancer and methylation having a sequence comprised in SEQ ID NO 1, 6, and oligonucleotide that is substantially identical to SEQ ID NO 2 to detect methylation in SEQ ID NO 1 is considered to be significantly large given the fact that the claims encompass any single or multiple CpG sites, methylation level or methylated sites in SEQ ID NO 1, which is 34,994 nucleotides in length or SEQ ID NO 6 which is 24, 993 nucleotides in length.  Additionally dependent claims require any oligonucleotide that is substantially identical to any stretch of any 2 or more contiguous nucleotides of SEQ ID NO 2, which is 34,993 nucleotides in length.   
The specification does not disclose a single methylation site or CpG site within SEQ ID NO 1, 2, or 6 that is associated with cancer.   The specification discloses that SEQ ID NO 1 and 6 are genomic regions of the gene ANKRD13B.  While the specification discloses primer comprising SEQ ID NO 56-57 and probes comprising SEQ ID NO 58-59 to detect the 
Relevant to the lack of particular structural limitations in the rejected claims, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

Additionally, the specification does not disclose a clear structure-function relationship between the claimed CpG sites, methylation sites or methylation levels and detecting the presence or absence of cancer or risk thereof in a subject, including stomach, liver, colon, ovary, In re Paulsen, 31 USPQ2d 1671 (Fed Cir 1994).
It is acknowledged that the specification also teaches the general methodology for detecting methylation, including ANKRD13B gene which is within SEQ ID NO 1, 2, and 6.  However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  A showing of how to potentially identify CpG sites or methylation sites in SEQ ID NO 1, 2, and 6 such that determining hypermethylation or hypomethylation of SEQ ID NO 1, 2, and 6 is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahlquist et al. (WO 2015/153283 A1).







Conclusion
No claims are allowable.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634